DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.
 
Double Patenting
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 (dependent upon claim 1) of copending Application No. 16/623,808 in view of Svendsen (US 2002/0026841).  Copending claim 20 of the ‘808 application does not include all the subject matter of instant claim 1. However, as evidenced by Svendsen, motor vehicles with a first operating mode in which change of the transmission ratio is initiated by the control device and a second operating mode in which a change of the transmission ratio is initiated by the ratio-selector device (para. 1) were commonly known (para. 2) at the time of the invention, and the disclosure of Svendsen teaches an improved system of both manual actuation by a user and automatic actuation by a control system, whereby one of ordinary skill in the art para. 3). 
Claims 1-4, 6, 9-10, 12-19, 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9-26 of copending Application No. 16/623,808 in view of Lindner et al. (US 2013/0269463).  Copending claims 1, 6, 9-26 of the ‘808 application does not include all the subject matter of instant claim 1. However, as evidenced by Lindner, sensors connected to control systems to detect a manual intervention by the user (paras. 8, 10-11, 38) were commonly known at the time of the invention, whereby one of ordinary skill in the art would have been motivated to combine the teachings of Lindner with the limitations of copending claims 1, 6, 9-26, for the advantage of a more compact arrangement (Lindner, paras. 7, 27, 35); a reduction in weight (Lindner, para. 28); a faster and more comfortable operation (Lindner, para. 29); a savings in cost (Lindner, para. 26); or prevention of unintentional actuations (Lindner, para. 10). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
Claims 1-3, 6, 9, 12, 15-18, 20-26 are rejected under 35 U.S.C. 102 as being anticipated by Levin et al. (US 6,904,823) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 6,904,823), in view of Kim (US 2014/0352476).
Regarding claim 1, Levin discloses a device for selecting a gear stage among multiple gear stages in motor vehicles, comprising: an operating element (shift lever 12, which includes grip 14) which selects the respective gear stage (shift lever is manipulated by driver to select gear stage; col. 3, lines 61-64) and is configured to be manually pivotable or rotatable with respect to at least one axis of rotation (gimbal mechanism 30 provides two rotary degrees of freedom to shift lever 12, col. 5, lines 50-54), wherein the operating element (12) is connected at (the scope of the term “at” includes “near”) or to (shift lever 12 is coupled to one of central members 48a or 48b of gimbal 30, col. 6, lines 31-40) the axis of rotation (central member 48 can rotate about floating axis D, central member 48b can rotate about floating axis E, and a bearing rotatably couples members 48a and 48b together at point P, col. 6, lines 1-19); an actuator (either of 60a or 60b; for brevity, only 60a is mapped) that acts upon (via amplification drive mechanism, which includes belt or gear drives; see discussion of col. 6, line 51-col. 7, line 7) the operating element (12) to produce haptic feedback for a user (actuator outputs force effects to lever 12; see, e.g., col. 17, lines 40-43 or col. 9, lines 18-20, 27-39); at least one position sensor (either of 62a or 62b; for brevity, only 62a is mapped) for determining pivot or rotational position of the operating element (12) relative to the at least one axis of rotation and for producing a corresponding position signal (sensors 62 provide signals to measure the angular rotation of the actuator shaft, which is also indicative of the position of the handle in the degree of freedom associated with that actuator, col. 7, lines 7-23); and a control system (controlled device includes processor 202, col. 14, lines 33-36; fig. 7) which actuates (processor 202 can output control signals to the actuators to output haptic sensations on the shift lever, col. 14, lines 55-59; fig. 7) the actuator (60a) and produces gear stage control signals in dependence of position of the operating element (processor 202 can read sensor signals from the sensors and determine the gear of the vehicle that has been selected by the shift lever 12 and can then provide appropriate data to a control system to mechanically cause the gear of the vehicle to be shifted, col. 14, lines 41-54; fig. 7), wherein the control system (202) is configured for col. 14, lines 41-54; fig. 7) and also for producing a control signal (col. 14, lines 55-59; fig. 7) for the movement and/or haptic feedback of the operating element (12) taking into account the position signal of the position sensor (e.g., force detents that are output at particular predefined positions of the lever 12 to inform the user how much the lever has moved and/or to designate particular positions of the lever, col. 17, lines 51-55), and wherein the operating element (12) is configured both for manual actuation by the user (col. 3, lines 61-64) and also for an automatic shift movement (virtual detents can include forces that attract the lever to the particular position, col. 17, lines 51-64; actuators can “snap back” the lever to its rest or center position after the user lets go of the lever, col. 18, lines 1-3) by the actuator (60a) actuated by the control system (202); and a sensor (detector for deadman switch, col. 16, lines 2-16) on or in the operating element (deadman switch can be included on or near the lever 12, col. 16, lines 6-7) and operatively connected to the control system that detects a manual intervention by the user and sends a corresponding signal to the control system (by col. 16, lines 2-16, the deadman switch detects when the user is no longer contacting the lever and ceases force output of the actuators via processor 202). 
	Although the prior art, as mapped above, anticipates at least the claimed structure, the function of the prior art is further modified below in the alternative in accordance with MPEP 2112(III).  
	Kim teaches an automatic shift movement (selecting unit 40 receives driving force from motor 60 to move shift lever 20 in a selected direction and shifting unit 30 receives driving force from selecting unit 40 to move shift lever 20 in a shifting direction, para. 33-34; see fig. 5A) by the actuator (motor 60) actuated by the control system (signal generation unit 210). As further evidenced by Kim, the system allows return-to-park functionality (para. 35), for instance, para. 35, 46); and one of ordinary skill in the art would expect the benefit of such functionality to be increased user or vehicle safety. 
	It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the automatic shift movement functionality as taught by Kim in combination with the structure disclosed by Levin, in order to drive Levin’s actuators 60 to perform an automatic shift movement, for the expected advantage of improved user or vehicle safety.  
	
The following limitations are mapped to the disclosure of Levin unless explicitly stated. 
 	Regarding claim 2, Levin discloses, or the combination of Levin and Kim suggests, the device for selecting gear stages in motor vehicles according to Claim 1, wherein different gear stages (the position of the shift lever determines in which transmission gear the vehicle is present engaged, col. 3, lines 64-66; figs. 4a-4c) are associated with different shifting thresholds (e.g., the shift gate pattern laying out different shifter positions corresponding to gears, most clearly visible in figs. 4a-4c, where the thresholds are shown as lines between gear/shifter positions) of the operating element (12) for shifting into another gear stage (figs. 4a-4c).  
Regarding claim 3, Levin discloses, or the combination of Levin and Kim suggests, the device for selecting gear stages in motor vehicles according to Claim 2, wherein different gear stages are associated with different shift positions of the operating element (the position of the shift lever determines in which transmission gear the vehicle is present engaged, col. 3, lines 64-66), and wherein shifting thresholds of adjacent shift positions are spaced apart from one another (the limitation is most clearly shown in figs. 4a-4c, where the “thresholds,” i.e. lines, between adjacent shift positions are spaced apart; plainly, the gear-positions that the shift lever occupies are physically spaced apart).  
Regarding claim 6, Levin discloses, or the combination of Levin and Kim suggests, the device for selecting gear stages in motor vehicles according to Claim 1, wherein the position sensor (62a) is disposed directly at (the scope of the term “at” includes “near”) or on the axis of rotation (the sensors can be located in other positions on the gimbal mechanism, such as at the coupling of the extension member, i.e. 46a or 46b, and the ground member 44, col. 7, lines 17-19; plainly, the sensors can be on the axes of rotation)
Regarding claim 9, Levin discloses, or the combination of Levin and Kim suggests, the device for selecting gear stages in motor vehicles according to Claim 1, wherein the at least one actuator is configured as an electric motor (actuators 60 are DC motors, col. 6, lines 65-67). 
Regarding claim 12, Levin discloses, or the combination of Levin and Kim suggests, the device for selecting gear stages in motor vehicles according to Claim 1, wherein the haptic feedback at least includes feedback selected from the group consisting of: force feedback (ramping “hill” sensations and hard barriers provide respective forces that opposes motion by col. 9, lines 18-39), vibration (vibration, col. 9, lines 41-44), at least one virtual limit stop (hard barriers and boundaries that feel like mechanical barriers to lever motion, col. 9, lines 20-27), a virtual lateral guide (e.g., col. 9, lines 45-61), a virtual gate guide (e.g., col. 9, lines 45-61), an emulated detent (detents, col. 9, lines 41-44), and a combination of one or more of the foregoing (any of the force sensations can be combined to provide multiple simultaneous force effects, col. 18, lines 33-34).  
Regarding claim 15, Levin discloses, or the combination of Levin and Kim suggests, the device for selecting gear stages in motor vehicles according to Claim 1, wherein the operating element (12) is configured either as a selector lever (shift lever 12, col. 3, lines 61-64) and/or as a rotary knob (rotatable knob, col. 14, line 23).  
Regarding claim 16, Levin discloses, or the combination of Levin and Kim suggests, the device for selecting gear stages in motor vehicles according to Claim 1, wherein the selector lever (12) is configured to be pivotable or rotatable about two axes of rotation (gimbal mechanism 30 provides two rotary degrees of freedom to shift lever 12, col. 5, lines 50-54), and wherein the axes of rotation extend substantially perpendicular to one another (fig. 3a). 
Regarding claim 17, Levin discloses, or the combination of Levin and Kim suggests, the device for selecting gear stages in motor vehicles according to Claim 16, wherein two actuators (60a, 60b) are present, wherein the actuator (60a) is assigned to one axis of rotation (fig. 3a), and wherein the second actuator (60b) is assigned to the other axis of rotation (fig. 3a). 
Regarding claim 18, Levin discloses, or the combination of Levin and Kim suggests, the device for selecting gear stages in motor vehicles according to Claim 17, wherein the actuator (60a) of the one axis of rotation is controllable in dependence of the position of the operating element with respect to the other axis of rotation (actuators 60a, 60b are independent, e.g. by col. 9, lines 45-53) and/or the actuator (60b) of the other axis of rotation is controllable in dependence of the position of the operating element with respect to the one axis of rotation (actuators 60a, 60b are independent, e.g. by col. 9, lines 45-53). 
Regarding claim 21, Levin discloses, or the combination of Levin and Kim suggests, a method for selecting gear stages in motor vehicles comprising a device according to Claim 1, wherein the actuator (60a) moves the operating element (12) into a predetermined position (the limitation is met by the disclosure of Levin, in that detents can include forces that attract the lever to the particular position, col. 17, lines 51-64; and also, in that actuators can “snap back” the lever to its rest or center position after the user lets go of the lever, col. 18, lines 1-3; and the limitation is also met by the combination over Kim, in that the motor 60 moves shift lever 20 in a selected or shifting direction).  
Regarding claim 22, Levin discloses, or the combination of Levin and Kim suggests, the method for selecting gear stages in motor vehicles according to Claim 21, wherein the predetermined position corresponds to an automatically engaged or predefined gear stage (the limitation is met by the disclosure of Levin, in that detents can include forces that attract the lever to the particular position, col. 17, lines 51-64; and also, in that actuators can “snap back” the lever to its rest or center position after the user lets go of the lever, col. 18, lines 1-3; and the limitation is also met by the combination over Kim, in that the motor 60 provides return-to-park functionality to shift lever 20).  
Regarding claim 23, Levin discloses, or the combination of Levin and Kim suggests, the method for selecting gear stages in motor vehicles according to Claim 21, wherein the different gear stages are associated with different shifting thresholds (e.g., the shift gate pattern laying out different shifter positions corresponding to gears, most clearly visible in figs. 4a-4c, where the thresholds are shown as lines between gear/shifter positions) of the operating element (12) for shifting into another gear stage, and wherein the control system (202) initiates a gear stage change (col. 14, lines 41-54) as soon as a shifting threshold is exceeded in the direction of the shift position assigned to said one of said different gear stages (e.g., by figs. 4a-c, gear shift occurs when shift lever crosses line between gear/shifter positions; see also discussion of col. 9, lines 30-33).  
Regarding claim 24, Levin discloses, or the combination of Levin and Kim suggests, the method for selecting a gear stage of a motor vehicle according to Claim 23, wherein when the operating element (12) is moved manually by a user, the actuator (60a) produces a variable e.g., ramping “hill” sensations provide forces that oppose motion for “uphill” portion of the shifting operation by col. 9, lines 18-39 and col. 18, lines 8-14; also, by col. 18, lines 1-3, spring force acts to snap the lever back to its center position after the user lets go).  
Regarding claim 25, Levin discloses, or the combination of Levin and Kim suggests, the method for selecting gear stages in motor vehicles according to Claim 24, wherein the variable restoring force (either of ramping “hill” sensations or spring “snap-back” force) is a function of the position of the operating element (ramping “hill” sensations are dependent upon position of shifter with respect to the “peak position” of the shifter in each gear position; and the “snap-back” spring force is dependent upon the position of the shifter, e.g. as it moves away from a home position).  
Regarding claim 26, Levin discloses, or the combination of Levin and Kim suggests, the method for selecting gear stages in motor vehicles according to Claim 25, wherein the actuator (60a) causes a vibration (vibration, col. 9, lines 41-44) of the operating element (12) about the at least one axis of rotation in dependence of the position of the operating element (force effects output on lever 12 are position-dependent, e.g. see col. 17, lines 52-64).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 6,904,823), in view of Heo et al. (US 2015/0362068); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 6,904,823) and Kim (US 2014/0352476), in view of Heo et al. (US 2015/0362068). 
Regarding claims 4, 19, Levin discloses, or the combination of Levin and Kim suggests, the device for selecting gear stages in motor vehicles according to Claim 3, wherein the shifting thresholds define a gear range (the position of the shift lever determines in which transmission gear the vehicle is present engaged, col. 3, lines 64-66; plainly, the gear-selection positions that the shifter occupies while remaining in gear are not a single point, but a range of positions demarcated by lines in figs. 4a-4c), which gear range extends around the respective shift position of a gear stage (as most clearly shown in figs. 4a-4c, each shift lever position is not a single point, but a range of positions demarcated by lines) and within which the operating element3Application No.: PCT/EP2018/066758Docket No.: 0696.0109 (12) can be moved without triggering a gear stage control signal (e.g., the range for each gear position shown in figs. 4a-4c, and the shifter can physically “wiggle” within that range and remain in gear). 
Further, Levin discloses that an infinite variety of shift patterns can be provided and selected by the user (col. 9, lines 54-55); but does not disclose wherein the gear ranges of adjacent shift positions overlap; wherein overlap of the gear ranges of adjacent shift positions is approximately 1/4 to 1/2 of the width of a gear range.  
Heo teaches wherein the gear ranges of adjacent shift positions overlap (shown in fig. 2; see also paras. 30-32 and 48-49; plainly, the shift lever 100 can have a monostable configuration, i.e. a reference position where the lever is constantly located and a plurality of variable positions, and the travel-distances to each of those variable positions can change; in other words, the gear ranges of the adjacent shift positions will overlap, depending on the variability of the travel-distances in the shifting operations; as an example, “two clicks forward”, i.e. two gear positions, might be 20mm of travel, but at a time later, 20mm of travel might only be “one click forward”, i.e. one gear position; and so, the physical space that the shifter occupies to represent each gear position will overlap, where 20mm from “home” position could be either gear 1 or gear 2); wherein overlap of the gear ranges of adjacent shift positions is approximately 1/4 to 1/2 of the width of a gear range (fig. 2 shows the claimed arrangement; see para. 48-49); and further teaches that the benefit of such a system is that the driver can easily recognize the specific shift stage (para. 11). 
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of the overlapping gear range of Heo in combination with the structure disclosed by Levin, in order to provide the expected advantage of a shifting system where the driver can easily recognize the specific shift stage. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 6,904,823), in view of Hanlon et al. (US 2010/0025539); or, in the alternative, over Levin et al. (US 6,904,823) and Kim (US 2014/0352476), in view of Hanlon et al. (US 2010/0025539).
Regarding claim 10, Levin discloses the device for selecting gear stages in motor vehicles according to Claim 1, wherein the actuator (e.g., 60a) is configured as a DC motor (col. 6, lines 65-67) and the control system (202) is configured for producing a commutation signal for the motor taking into account the position signal of the position sensor (e.g., force detents that are output at particular predefined positions of the lever 12 to inform the user how much the lever has moved and/or to designate particular positions of the lever, col. 17, lines 51-55); but lacks the explicit teaching wherein the actuator is configured as a BLDC motor.  
Hanlon teaches an actuator configured as a BLDC motor (para. 3, 16), and further evidences the desire in the art for control assemblies that exhibit reduced backlash, that impart para. 5). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the BLDC motor as taught by Hanlon in combination with the structure disclosed by Levin, for the expected advantage of at least one of reduced backlash, imparting desirable feel characteristics, compactness, reduced weight, and/or reduced expense to implement. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 6,904,823), in view of Alghooneh et al. (US 2018/0275759) and Nelson et al. (US 2014/0318293); or, in the alternative, over Levin et al. (US 6,904,823) and Kim (US 2014/0352476), in view of Alghooneh et al. (US 2018/0275759) and Nelson et al. (US 2014/0318293).
Regarding claims 13-14, Levin discloses the device for selecting gear stages in motor vehicles according to Claim 1, respectively, wherein the haptic feedback includes a vibration of the operating element about at least one axis of rotation (vibration, col. 9, lines 41-44); but does not disclose wherein, on a contact surface of the operating element provided for the user, the amplitude of the vibration has an arc length in a range of approximately 0.2 mm to approximately 0.5 mm; wherein the haptic feedback includes a vibration of the operating element having a vibration frequency between 5 Hz and 100 Hz. 
Alghooneh is in the related field of endeavor of rendering haptic feedback (abstract) and teaches a vibration frequency between 5 Hz and 100 Hz (para. 34). Further, as evidenced by the disclosure of Nelson, vibrating, haptic feedback systems embedded within a vehicle knob or lever (para. 17) were known to be advantageous to drivers insomuch as the driver can pay full attention para. 6); and could be controlled (para. 17-18) to configure the strength of the vibrations between low, medium, and high (para. 20).  
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the teachings of Alghooneh with the structure of Levin, for the expected advantage of providing information to a driver through tactile feedback. The remaining limitations flow from the suggested combination as follows: wherein the haptic feedback (Levin, vibration) includes a vibration (Levin, vibration) of the operating element (Levin, 12) about at least one axis of rotation, and wherein, on a contact surface of the operating element (Levin, 12) provided for the user, the amplitude of the vibration has an arc length in a range of approximately 0.2 mm to approximately 0.5 mm (as suggested by the combination); wherein the haptic feedback includes a vibration (Levin, vibration) of the operating element (Levin, 12) having a vibration frequency between 5 Hz and 100 Hz (Alghooneh, para. 34). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new grounds of rejection does not rely on the prior art for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658